Campbell, J.,
delivered the opinion of the court.
The seventeenth section of art. 6 of the Constitution of this State, adopted on the first day of December, 1869, in providing for chancery districts to be composed of not more than four counties, and for a court in each county at least four times in each year, was in the way of a reduction of the number of chancellors. The number made necessary by the Constitution was found to be much more than the interest of the State required. To obviate this difficulty, the Legislature of 1875 passed a joint resolution, in accordance with art. 13 of the Constitution, for an “ amendment, as a substitute for the seventeenth section of the sixth article of the Constitution.” This proposed amendment, after being voted for by the required number of qualified electors, was inserted, by the next succeeding Legislature, as a part of the Constitution; and *642afterwards the Legislature divided the State into ten chancery districts, whereas before it was divided into twenty such districts, and provision was made for the appointment of a chancellor for each district, and for holding a court in each county twice in each year. Thus was accomplished the object of the amendment of the Constitution, — i.e., a reduction of the number of chancellors, — as expressed by the title of the “joint resolution” proposing the amendment, which was entitled, “A joint resolution * * '* for the purpose of reducing the number of chancellors.”
The-effect of the amendment was to give the Legislature the power to divide the State into such number of chancery districts as it saw proper to make, with a view to diminishing the nurabér of chancellors to equality with the necessity of the State for these officers. The act of the Legislature, in dividing the State into chancery districts in pursuance of the constitutional amendment, had the effect to vacate the offices of the chancellors then in office, and to make it the duty of the governor to appoint chancellors, with the advice and consent of the Senate, to hold office for the term of four years.
The amendment of the Constitution became operative immediately. It was passed to remedy an existing evil, — viz., supernumerary chancellors, — and it was designed to afford an effective remedy, not prospectively, but at once, so soon as legislation could be had to carry it into practical operation. It was in the power of the State, by a constitutional amendment, to deprive chancellors of their office, and it was the manifest purpose of the amendment under consideration to so arrange that there should be no greater number than was determined by the Legislature, in creating districts, to be necessaiy. The idea of retaining in office, under their former appointment, the chancellors then in office is not contained in the amendment, is utterly inconsistent with its obvious purpose, and cannot be entertained. To retain any of them was not only inconsistent with the amendment, but impracticable. To retain the chancellors, double in number what the State required, *643until the expiration of their four years’ term of office, would he to thwart the intent of the amendment, and to subordinate the interest of the State to that of the chancellors.
The adoption of the amendment made it the duty of the Legislature to divide the State into such number of chancery districts as it thought proper ; for which it became the dut}r of the governor, with the advice and consent of the Senate, to appoint chancellors, who, when appointed, were the only chancellors in this State, those before existing having ceased to be such.
Judgment affirmed.